DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-8, 14, 16-18, and 20 have been amended.  Claims 1-20 are pending and examined below.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20170008174 A1 (“Rosen”) discloses a computer-based system that has been programmed to reach human-like levels of visualization Artificial Intelligence (AI). Behavioral-programming techniques are used to reach human-like levels of identification AI, recognition AI, visualization AI, and comprehension AI. The system is programmed to identify, recognize, visualize and comprehend the full array of sizes, distances, shapes, and colors of objects recorded in the FOV of the system. The following innovative features have been incorporated into the system: (i) incorporation of the RRC, (ii) incorporation of the Relational Correlation Sequencer (RCS): A proprietary RRC-module, (iii) a paradigm shift in the analytical-programming methodology employed in computer vision systems, (iv) incorporation of a central hub of intelligence, (v) design of a "self knowledge" capability and 
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious receiving command information indicating a command related to performance of an action with a robot; identifying state information for a plurality of active routines that are actively running for the robot, the state information indicating a state for each of the active routines; determining contextual information for the command based on the state information for the plurality of active routines; selecting one of the active routines as a handling routine to service the command based on the contextual information; determining an output module of the robot to perform the action based on the state of the handling routine and the contextual information; and executing one or more instructions to perform the action with the output module.
As per independent claim 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious receiving command information indicating a command for a robot to perform an action using a routine from a first plurality of routines for the robot, each routine from the first plurality of routines enabling the robot to perform a different corresponding action; identifying state information for a second plurality of active routines from the first plurality of routines that are actively running for the robot, the state information indicating a state for each routine of the second plurality of active routines; determining contextual information for the command using the state information for the second plurality of active routines, the contextual information representing a context in which the command was received for each routine of the second plurality of active routines; selecting, from the second plurality of active routines and using the contextual information, a handling routine to 
As per independent claim 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious receiving command information indicating a command for a robot to perform an action using a routine from a first plurality of routines for the robot, each routine from the first plurality of routines enabling the robot to perform a different corresponding action; identifying state information for a second plurality of active routines from the first plurality of routines that are actively running for the robot, the state information indicating a state for each routine of the second plurality of active routines; determining contextual information for the command using the state information for the second plurality of active routines, the contextual information representing a context in which the command was received for each routine of the second plurality of active routines; selecting, from the second plurality of active routines and using the contextual information, a handling routine to service the command; determining, from a plurality of output modules of the robot, an output module of the robot to perform the action using the state of the handling routine and the contextual information for the command; and executing one or more instructions to perform the action with the output module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Basil T. Jos/Primary Examiner, Art Unit 3666